

116 S4763 IS: Veteran Engagement Through Electronic Resources and Notifications Study Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4763IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to submit to Congress a report on the Veteran Engagement Through Electronic Resources and Notifications Study conducted by the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Veteran Engagement Through Electronic Resources and Notifications Study Act of 2020 .2.Report on Veteran Engagement Through Electronic Resources and Notifications StudyNot later than September 30, 2022, the Secretary of Veterans Affairs shall submit to Congress a report on the Veteran Engagement Through Electronic Resources and Notifications Study conducted by the Department of Veterans Affairs. 